             Case 1:21-cr-00107-RDM Document 38-2 Filed 05/03/21 Page 1 of 2


                            UNITED STATES DISTRICT COVR.T
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,


        V.
                                                            Criminal Action No. 21-107 (RDM)

BRUNO JOSEPH CUA,

                 Defendant.



                          DECLARATION OF

Under28U.S.C. § 1746,I,       Jf.tfi1( ~~tf,fonowing:
    1. From the period of     4(z 6 2021 to Cr(2 & , 2021, I attest that Bruno Joseph Cua was
        engaging in employment under my direct supervision. I further attest that, during this
        period, Bruno Joseph Cua fully complied with each and every condition of his pre-trial
        release.

    2. I attest that ifl become aware or have reason to believe that Bruno Joseph Cua has
       violated or will violate any conditions of his release, I will immediately report this
       information to the Pretrial Services Agency at (202) 442-1000.


I so declare, under penalty of perjury, that the foregoing is true and correct.

Executed on: --~....,.)-~~G,e____, 2021
                    l




                                                                     vfk=



                                                   2
                 Case 1:21-cr-00107-RDM Document 38-2 Filed 05/03/21 Page 2 of 2

                                   UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA,


           v.
                                                                   Criminal Action No. 21-107 (RDM)

   BRUNO JOSEPH CUA,

                      Defendant.



                              DECLARATION OF                &1 si '(.,,( ~~--hA '15
 Under 28 U.S.C. § 1746, I , ~ s4-eq &c:h;~tate the following:

     1. From the period of         '((2-,,...,2021 to   lt(~f, 2021, I attest that Bruno Joseph Cua was
         engaging in employment under my direct supervision. I further attest that, during this
         pericfd, Bruno Joseph Cua fully complied with each and every condition of his pre-trial
         release.          ',
                  .                '\
     2. I attest that if I becom~\~ware or have reason to believe that Bruno Joseph Cua has
        violated or will violate        anr
                                     conditions of his release, I will immediately report this
        information to the Pretrial S~rvices Agency at (202) 442-1000.

                                                 \


I so declare, under penalty of perjury, th"at the foregoing is true and correct.

Executed on: :2,.q     Af , ; \         , 2021




                                                        2
